Citation Nr: 0017119	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected bilateral hearing loss, currently evaluated 
as 10 percent disabling.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  The veteran has been unrepresented throughout 
his appeal.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center, which denied the veteran's claim seeking a 
compensable disability evaluation for his service-connected 
hearing loss.

The case was previously before the Board in September 1999 
and was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the case has been returned to the 
Board.  Subsequent to the Remand, in a March 2000 rating 
decision, the RO granted an increased evaluation of 10 
percent for the veteran's service-connected bilateral hearing 
loss.  The veteran indicated that he wished to continue his 
appeal seeking a further increase.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  At the time of audiological evaluation in January 1998, 
the veteran demonstrated an average pure tone decibel loss in 
the right ear of 46 with 92 percent discrimination ability 
and an average pure tone decibel loss in the left ear of 67 
with 84 percent discrimination ability, representing Level I 
hearing in the right ear and Level III hearing in the left 
ear under the former rating criteria.

3.  At the time of audiological evaluation in February 2000, 
the veteran demonstrated an average pure tone decibel loss in 
the right ear of 49 with 88 percent discrimination ability 
and an average pure tone decibel loss in the left ear of 74 
with 56 percent discrimination ability.  This would represent 
Level II hearing in the right ear and Level VIII hearing in 
the left ear under the former rating criteria, but would 
represent Level II hearing in the right ear and Level IX 
hearing in the left ear under the revised rating criteria.



CONCLUSION OF LAW

The criteria for an increased evaluation, greater than 10 
percent, for the veteran's service-connected bilateral 
hearing loss are not met under the former or the revised 
rating criteria.  38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.85, 4.86, 4.87, Tables VI, VIA,VII, Diagnostic Code 6100 
(1998); 38 C.F.R. §§  4.85, 4.86, Tables VI, VIA, VII, 
Diagnostic Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the evidentiary record reveals that the veteran 
was exposed to acoustic trauma due to artillery fire in 
service.  His original claim for service connection for 
hearing loss was received in September 1971.  Service 
connection was granted by a March 1972 rating decision, 
effective as of the veteran's separation from service.  A 
noncompensable disability evaluation was assigned.

It is also noted that service connection is in effect for 
tinnitus, with a 10 percent disability evaluation, granted by 
a July 1979 rating decision.

The veteran's current claim seeking an increased evaluation 
for his bilateral hearing loss was received in November 1997.

The veteran underwent a VA audiological evaluation in January 
1998, and pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
25
65
75
46
LEFT
20
70
90
90
67

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 in the left ear.  It was 
reported that the veteran had greatest difficulty hearing in 
the presence of background noise.  The summary indicated 
moderately-severe sensorineural hearing loss above 2000 Hertz 
in the right ear and mild sloping to profound sensorineural 
hearing loss above 1000 Hertz in the left ear.  A hearing aid 
was recommended.

A VA outpatient treatment record from February 1998 indicated 
the veteran reported for a hearing aid evaluation, adjustment 
and fitting.

Following the Board's September 1999 Remand, the veteran 
underwent another VA audiological evaluation in February 
2000.  On examination, the veteran complained of decreased 
hearing in both ears since his previous evaluation  He 
reported that understanding speech over background noise and 
understanding the telephone were the most difficult.  On 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
30
70
70
49
LEFT
30
80
90
95
74

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 56 in the left ear.  The 
summary indicated mild sloping to severe hearing loss above 
1000 Hertz in the right ear and mild to profound 
sensorineural hearing loss across the tested frequency in the 
left ear.  It was also noted that speech reception thresholds 
were in good agreement in the right ear and poor agreement in 
the left ear with pure tone averages.  Word recognition 
ability was good in the right ear and poor in the left ear at 
elevated conversational speech levels.  The diagnosis was 
bilateral asymmetrical sensorineural hearing loss.

As noted in the introduction above, based on the 
deterioration in hearing demonstrated by the February 2000 
evaluation, the RO granted an increased evaluation of 10 
percent for the veteran's service-connected bilateral hearing 
loss, by a March 2000 rating decision.  The increase was made 
effective as of the date of the February evaluation that 
demonstrated an increase in hearing loss.

II.  Analysis

As a preliminary matter, the Board finds the veteran's claim 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the duty to assist has been fully 
satisfied in this case in accordance with 38 U.S.C.A. 
§ 5107(a).  All pertinent evidence has been obtained and the 
requirements of the prior Board Remand have been satisfied.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has stated that assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Modern pure tone 
audiometry testing and speech audiometry utilized in VA 
audiological clinics are well adapted to evaluate the degree 
of hearing impairment accurately.  Methods are standardized 
so that the performance of each person can be compared to a 
standard of normal hearing, and ratings are assigned based on 
that standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board also notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears and other sense organs, effective June 10, 1999.  
See 62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The Court has 
held that, where laws or regulations change after a claim has 
been filed or reopened and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).  In this regard, the Board will 
consider both the former and revised applicable rating 
criteria, and apply the more favorable result, if any.  

A.  Former Rating Criteria

Under the former rating criteria, evaluations for defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 Hertz.  The rating schedule established eleven 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Codes 6100 through 6110, Table VI and Table VII 
(1998).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (1998).  As there was no 
such certification by the Chief of the Audiology Clinic 
regarding the veteran in this case, Table VIa would not be 
for application in his case under the former rating criteria.

At the time of audiological evaluation in January 1998, the 
veteran demonstrated an average pure tone decibel loss in the 
right ear of 46 with 92 percent discrimination ability and an 
average pure tone decibel loss in the left ear of 67 with 84 
percent discrimination ability, representing Level I hearing 
in the right ear and Level III hearing in the left ear under 
the former rating criteria.  This is consistent with a 
noncompensable evaluation under 38 C.F.R. § 4.87, Diagnostic 
Code 6100 (1998).  As noted above, however, the RO 
subsequently increased the evaluation to 10 percent based on 
the results of the most recent audiological evaluation.

As for the results of the February 2000 examination, the 
Board finds that applying Table VI and Table VII under the 
former rating criteria reveals Level II hearing in the right 
ear and Level VIII hearing in the left ear, as testing 
demonstrated an average pure tone decibel loss in the right 
ear of 49 with 88 percent discrimination ability and an 
average pure tone decibel loss in the left ear of 74 with 56 
percent discrimination ability.

Under the former rating criteria, Level II hearing in the 
right ear and Level VIII hearing in the left ear warrants the 
assigned 10 percent disability evaluation, and no more.  
38 C.F.R. § 4.87, Diagnostic Code 6101 (1998).  Therefore, 
under the former schedular criteria, there is no basis for 
assignment of an evaluation in excess of 10 percent at any 
time.  


B.  Revised Rating Criteria

The current version of the Rating Schedule utilizes the same 
eleven auditory acuity levels for evaluating hearing loss as 
utilized under the former version; however, all those levels 
now appear under 38 U.S.C.A. § 4.85, Diagnostic Code 6100 
(1999).

Under the current version, Table VIa is used when the 
examiner certifies that the use of speech discrimination test 
is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86.  See 
38 C.F.R. § 4.85(c) (1999).

38 C.F.R. § 4.86 provides that when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (1999).  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (1999).

Considering the results of the February 2000 audiological 
evaluation (the only such evaluation conducted since the 
effective date of the revised regulations), the Board finds 
that under the revised rating criteria, 38 C.F.R. § 4.86(b) 
is for application to the veteran's left ear, but not his 
right ear.  Therefore, in addition to Tables VI and VII, the 
Board must also consider application of Table VIa in the 
evaluation of the left ear.  As the regulation requires, the 
Board will assign the Roman numeral designation for hearing 
impairment for the left ear from either Table VI or Table 
VIa, whichever results in the higher numeral and that numeral 
will then be elevated to the next higher Roman numeral.

The veteran's left ear warrants a finding of Level VIII 
hearing under Table VI, as discussed above in this decision.  
By application of Table VIa, the left ear would only warrant 
a finding of Level VI hearing.  For the left ear, Table VI is 
more favorable than Table VIa, as Level VIII is higher than 
Level VI.  Therefore, applying the more favorable results, 
the Board finds that the veteran has Level VIII hearing in 
the left ear.  However, 38 C.F.R. § 4.86(b) further requires 
that each Roman numeral will then be elevated to the next 
higher Roman numeral.  By application of that provision, the 
Board finds that the veteran has Level IX hearing in the left 
ear.

Therefore, by application of the revised rating criteria, the 
Board finds that the veteran does have a higher level of 
hearing loss for the left ear, namely Level IX.  However, the 
Board must also note that there is no change in the level of 
hearing loss for the veteran's right ear.  Under either the 
former or the revised rating criteria, the veteran has Level 
II hearing in the right ear.  38 C.F.R. § 4.86 is not for 
application to the right ear as puretone threshold was not 55 
or more at each of the four specified frequencies, nor was 
puretone threshold 30 or less at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. § 4.86(a) and (b) (1999).

In conclusion, under the revised rating criteria, Level II 
hearing in the right ear and Level IX hearing in the left ear 
warrants the assigned 10 percent disability evaluation, and 
no more.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  
Therefore, there is no basis for assignment of an evaluation 
in excess of 10 percent in excess of 10 percent rating.  

C.  Summary

For the foregoing reasons, the Board finds that an evaluation 
greater than 10 percent for the veteran's bilateral hearing 
loss disability is not warranted under the former or revised 
applicable criteria.  In reaching its decision, the Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102 
and 4.3, but as the preponderance of the evidence is against 
the veteran's claim, the evidence is not of such approximate 
balance as to warrant its application.  


ORDER

Entitlement to an increased evaluation, greater than 10 
percent, for the veteran's service-connected bilateral 
hearing loss is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

